Labauve, J.
The petition alleges that Leonard G. Compton, executor of the estates of J. and A. B. Compton, deceased, is justly indebted to the plaintiff in the sum of $5,500, with interest, as will appear by reference to the note of the said Leonard G. Compton hereto annexed, and made part of the petition. The note purports to be given for services rendered as manager.
The petition concludes by praying that the aforesaid Leonard G. Compton be cited to appear and condemned to pay said sum with interest.
The defendant answered as follows:
“The defendant, Leonard G. Compton, denies all, and singular the allegations in plaintiff’s petition contained, and specially denies that ho is indebted to petitioner in the sum set forth in his petition, or in any other sum, and prays that the writ be hence dismissed, with costs.”
Judgment was rendered in favor, of plaintiff, and the defendant appealed.
On the trial of the case, the plaintiff introduced in evidence, a note signed by L. G. Compton, executor of J. & A. B. Compton, to the introduction of which defendant objected, on the ground that he is not sued herein as executor of said estates, nor is it alleged that he is indebted to the plaintiff in his representative capacity, etc. The objections were overruled, and the defendant toot a bill of exceptions.
We are of opinion the Court did not err. The defendant, by pleading the general issue, admitted that he was executor, as charged in the petition. The note made a part of the petition, and he was cited as executor. There was no necessity of repeating his capacity in any paragraph of the petition.
We are satisfied that the Court decided correctly, in giving judgment against the defendant in his representative capacity.
Judgment affirmed, with costs.